        


GENERAL SALES AGENCY AGREEMENT
THIS GENERAL SALES AGENCY AGREEMENT (the/this “Agreement”), made and entered
into this 21st day of December, 2018 (the “Effective Date”), by and between
Cobra Aviation Services LLC, a Delaware limited liability company (“COBRA”); and
Brim Equipment Leasing, Inc., an Oregon corporation (“BRIM”) (COBRA and BRIM
each, a “Party”; collectively, the “Parties”).
WITNESSETH:
WHEREAS, BRIM is an air carrier operating under 14 CFR Part 298 of the U.S.
Department of Transportation (“DOT”) regulations and holding certificates issued
by the Federal Aviation Administration (“FAA”) under 14 CFR Part 135 (on-demand
air taxi Operating Certificate), Part 133 (Rotorcraft External-Load Operator
Certificate), and Part 137 (Agricultural Aircraft Operations Certificate); and
WHEREAS, BRIM and COBRA may from time-to-time enter into various Aircraft Lease
and Management Agreements, under which COBRA leases aircraft to BRIM for BRIM’s
use, and which are not covered by this Agreement. (the “Cobra Aircraft’);
WHEREAS, BRIM wishes to appoint COBRA as its general sales and marketing agent
(“GSA”) in connection with flights to be operated by BRIM, utilizing aircraft
other than COBRA Aircraft (such aircraft being “BRIM Aircraft”); and
WHEREAS, COBRA wishes to accept the appointment as GSA and to provide to BRIM
certain sales and marketing services as more fully set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:


ARTICLE 1
Appointment


1.1.    BRIM hereby appoints COBRA as its GSA on a non-exclusive basis, for
purpose of providing BRIM sales and marketing services for flights operated by
BRIM on BRIM Aircraft (“BRIM Services”) and for no other purposes. COBRA will
not have authority to act as BRIM’s agent for any other purposes under this
Agreement.


1.2.    COBRA hereby accepts such limited GSA appointment and agrees to provide
certain sales and marketing services for BRIM Services as set forth herein.


1.3.    When marketing and selling BRIM Services, COBRA will at all times
disclose that COBRA is acting as BRIM’s agent and not as a principal in the
holding out of services to customers




--------------------------------------------------------------------------------

        


and that all BRIM Services are operated by BRIM under BRIM’s DOT and FAA
authorities. COBRA shall not hold itself out as an air carrier unless and until
it holds appropriate DOT and FAA authority. COBRA agrees to provide all sales
and marketing functions described in Article 2 below.




1.4.    The term of this Agreement shall commence on the Effective Date and
extend for a period of two (2) years (“Initial Term). At the end of the Initial
Term, this Agreement may be renewed for successive one year terms (each a
“Renewal Term”) upon the mutual agreement of both Parties, at least thirty (30)
days before the end of the Initial Term (or applicable Renewal Term. In the
event the Parties do not reach an agreement regarding a Renewal Term, this
Agreement shall terminate and subject to termination as set forth in Article 9
hereunder.
ARTICLE 2
Functions and Obligations of COBRA Under This Agreement


2.1.     BRIM will at all times have and retain complete operational control (as
that term is defined in 14 CFR Section 1.1) of BRIM Services.


2.2.     COBRA shall use its commercially reasonable efforts to provide the
services specified in the following sections of this Article 2, to the extent
permitted by applicable law, regulations and policies, including applicable DOT
and FAA requirements, regulations and policies, and not in violation of any
insurance policy maintained by COBRA or BRIM. All such services and facilities
shall be provided consistent with industry standards.


2.3.    COBRA shall notify BRIM in writing in advance of negotiating any
contract that will create any financial responsibility on BRIM.
2.4.    Sales Services
(a)    COBRA shall provide to BRIM sales support for the BRIM Services. With
respect to such sales support provided by COBRA, COBRA shall:
(i)Market and sell the BRIM Services in order to maximize revenues and promote
the BRIM Services on terms and conditions approved by BRIM;
(ii)Sell the BRIM Services in accordance with BRIM’s instructions, fees, fee
quotes, charges, rules, and regulations, as amended periodically in writing by
BRIM;
(iii)Organize and undertake publicity or press campaigns for BRIM, when
requested by BRIM, in form and content acceptable to BRIM; provided, however,
that the costs and expenses of any such publicity or press campaigns shall be
paid directly by BRIM;
(iv)Comply with all applicable laws, rules, and regulations, including but not
limited to those promulgated by the DOT and FAA;




--------------------------------------------------------------------------------

        


(iv)Maintain and administer the booking and order system for the BRIM Services
and perform all clerical work in connection therewith;


(v)Provide all information necessary, and act on behalf of BRIM when required,
for claims with respect to the BRIM Services filed by or against BRIM (it being
understood that the costs and liabilities associated with such claims shall be
the obligation of BRIM, excluding costs and liabilities resulting from the
negligence or willful misconduct of COBRA);


(vi)Display, to the reasonable satisfaction of BRIM, the fees, available
services, and promotional materials provided by BRIM and ensure the distribution
of such information and materials as necessary to advance BRIM’s commercial
interests;


(vii)Provide an appropriate number of suitably qualified personnel to perform
the services, including ordination, customer service, and sales and marketing;


(viii)In general, provide and perform all the customary services and functions
of a GSA for the benefit of BRIM;


(ix)Take appropriate steps to manage vendors and to closely monitor the
performance of its staff and/or the appointed agents, as well as other
contracted service providers, for the purpose of maintaining a high level of
service consistent with industry standards for BRIM in the applicable market and
avoiding operational problems;


(x)Use its commercially reasonable efforts to ensure that BRIM’s customers are
given accurate and timely information;


(xi)Provide customer services during customary COBRA operating hours at relevant
locations;


(xii)Respond to all customer inquiries about the BRIM Services in a timely
manner subject to coordination with BRIM;


(xiii)At the request of Brim, prepare and submit all documents required by law
or regulation or as may be required by law or regulation in connection with the
BRIM Services, to the extent such documents are not being prepared and submitted
by BRIM; and


(xiv)Reasonably observe all instructions and information given and published by
BRIM and use its commercially reasonable efforts to ensure such compliance by
other contractors, sub-contractors, agents or sub-agents COBRA oversees.


(b)Any instructions or directions of COBRA, contrary to BRIM’s instructions or
directions, given without the prior written consent of BRIM shall be considered
null and void ab initio.


(c)In locations where COBRA is representing BRIM, COBRA shall monitor the
revenue reporting of all agents and sub-agents appointed by and on behalf of
BRIM to effect the accurate




--------------------------------------------------------------------------------

        


and timely reporting of revenue derived from the BRIM Services. Reporting by
such parties shall be in accordance with BRIM’s revenue collection and reporting
policies and account settlement procedures, and compliance with such policies
will be monitored by COBRA.


(d)COBRA shall use its commercially reasonable efforts to ensure that such sums
are remitted to BRIM, in a timely manner and in accordance with payment
schedules as set forth herein. COBRA shall submit such report via electronic
mail to BRIM’s accounting department.




(e)COBRA shall promptly notify BRIM of any and all claims and provide for claims
research and settlement contact, as needed. COBRA shall also coordinate with
BRIM’s insurers with respect to any and all claims.


(f)At the request of BRIM, COBRA shall assist with the audit of invoices
received for services contracted in support of the BRIM Services in order to
verify the accuracy of the charges and their conformity with agreed upon terms
and rates.


ARTICLE 3
Financial Obligations


3.1.    In connection with the sale of the BRIM Services pursuant to this
Agreement:


(a)COBRA shall invoice customers for the BRIM Services within 15 days after the
end of each month, and shall require timely payment by customers within 30 days
of invoicing, with instructions for remittance directly to BRIM’s account.


(b)Within ten (10) days after the end of each calendar month, COBRA shall
provide a sales report to BRIM detailing all of the invoices issued by COBRA
during the preceding month (including each customer’s name, the date of the
corresponding BRIM Services, the date each invoice was issued, and the amount of
the invoice).


(c)To the extent any monies are received by COBRA on behalf of and as agent for
BRIM, COBRA shall provide those monies to BRIM within five (5) days of receipt
by COBRA, and COBRA shall provide a schedule of such monies received by it on
behalf of BRIM with the sales report set forth in Section 3.1(b). For the
avoidance of doubt, the foregoing shall not be construed to create any
obligation for COBRA to guaranty the payment for BRIM Services by third-parties.


3.2    Reconciliation and Compensation.


(a)Within fifteen (15) days of the end of each calendar month, BRIM shall
provide to COBRA in writing a financial reconciliation report reporting (i) the
amount of revenue received by BRIM in the preceding month for the
COBRA-generated BRIM Services, during that month (“Revenue”) and (ii) the direct
operating expenses (excluding aircraft lease costs) incurred by BRIM related to
the COBRA-generated BRIM Services during that preceding month (“Operating
Expenses”).






--------------------------------------------------------------------------------

        


(b)Within ten (10) days after receipt of the financial reconciliation report in
Section 3.2(a), COBRA will notify BRIM that it approves or disapproves of the
reconciliation report.


a.
If COBRA notifies BRIM that it approves of the report or otherwise does not
respond to BRIM’s financial reconciliation report within ten (10) days of its
receipt, then BRIM shall pay to COBRA an amount equal to 5% of the difference
between the amount of Revenue and Operating Expenses reported, as compensation
for COBRA’s GSA services during that month. For the avoidance of doubt, if the
amount of Revenues is less than the amount of Operating Expenses reported on a
given month’s financial reconciliation report, no compensation shall be due to
COBRA for that month.



b.
If COBRA notifies BRIM that it disapproves of the financial reconciliation
report, then BRIM and COBRA shall meet in a good faith within ten (10) days of
such notification to discuss the disapproval and seek a resolution of the
Revenue and Operating Expense amounts reported.



3.3.    A late payment surcharge equal to one percent (1%) of any unpaid balance
due between the Parties shall become due and payable on any late-paid invoice
paid more than thirty (30) days following the issuance of such invoice, with an
additional one percent (1%) of the unpaid balance accruing on the first day of
each and every subsequent month thereafter during which such unpaid balance
remains unpaid.


3.4.    All payments to be made by either Party under this Agreement shall be in
U.S. dollars.


3.5.    BRIM shall have the right, from time to time after providing reasonable
advance notice, to inspect COBRA’s books and records with respect to matters
attributable to the BRIM Services. COBRA shall have the right, from time to time
after providing reasonable advance notice, to inspect BRIM’s books and records
with respect to matters attributable to the BRIM Services.


ARTICLE 4
Reserved


ARTICLE 5
Adherence to Compliance Program


5.1.     COBRA shall comply in all material respects with BRIM’s compliance
manual as then in effect (the “Compliance Manual”) in the conduct of business on
behalf of BRIM. Upon request, COBRA shall provide a copy of the Compliance
Manual to each of its officers, directors, managers, executives, employees and
staff.


ARTICLE 6
Liability and Indemnity


6.1.     COBRA shall bear all liability for, and shall indemnify, defend and
hold harmless BRIM, together with its directors, officers, employees, assignees,
agents, subcontractors, shareholders and affiliates (other than COBRA)
(collectively, the “BRIM Indemnified Parties”) from and against all claims,
demands, costs, expenses and liability (“Claims”) (including, without




--------------------------------------------------------------------------------

        


limitation, any claim in tort, whether or not arising from the negligence of the
BRIM Indemnified Parties and without regard to whether or not such negligence is
sole, joint, concurrent, comparative, active, passive or imputed) which may be
asserted against, incurred or suffered by, be charged to or recoverable from the
COBRA Indemnified Parties (defined below) in connection with the performance of
COBRA’s obligations under this Agreement by or on behalf of COBRA, including any
agents and sub agents under the administrative and managerial purview of COBRA,
other than with respect to taxes, which shall be governed exclusively by Article
10; provided that where there is applicable aviation insurance coverage, nothing
contained herein shall require COBRA to be responsible for paying Claims covered
by such insurance in excess of the maximum applicable deductible up to the
coverage limits. The foregoing indemnity obligation shall apply whether or not a
Claim be groundless, false or fraudulent. Notwithstanding anything else in this
Section 6.1, there shall be no obligation to indemnify if any Claim is due to
the willful misconduct or gross negligence of the BRIM Indemnified Parties.


6.2    BRIM shall bear all liability for, and shall indemnify, defend and hold
harmless COBRA, together with its directors, officers, employees, assignees,
agents, subcontractors, shareholders and affiliates (collectively, the “COBRA
Indemnified Parties”, together with the BRIM Indemnified Parties, the
“Indemnified Parties”) from and against all Claims (including, without
limitation, any claim in tort, whether or not arising from the negligence of the
COBRA Indemnified Parties and without regard to whether or not such negligence
is sole, joint, concurrent, comparative, active, passive or imputed), which may
be asserted against, incurred or suffered by, be charged to or recoverable from
the BRIM Indemnified Parties in connection with the performance of BRIM’s
obligations under this Agreement by or on behalf of BRIM, including any agents
and sub agents under the administrative and managerial purview of BRIM, other
than with respect to taxes, which shall be governed exclusively by Article 10;
provided that where there is applicable aviation insurance coverage, nothing
contained herein shall require BRIM to be responsible for paying Claims covered
by such insurance in excess of the maximum applicable deductible up to the
coverage limits. The foregoing indemnity obligation shall apply whether or not a
Claim be groundless, false or fraudulent. Notwithstanding anything else in this
Section 6.2, there shall be no obligation to indemnify if any Claim is due to
the willful misconduct or gross negligence of the COBRA Indemnified Parties.


6.3.     COBRA shall act with reasonable diligence, and shall cause its agents
or subcontractors to act with reasonable diligence, to observe all directions
and instructions given to it by BRIM relating to the services and facilities
provided by COBRA in support of the BRIM Services, and COBRA shall indemnify and
hold harmless the BRIM Indemnified Parties from and against all claims, demands,
expenses and liability arising directly or indirectly from traffic documents,
purchase orders, miscellaneous charge orders, consignment documents, promotional
materials, or sales documents improperly issued, completed or delivered by COBRA
and its personnel.


6.4.     The indemnification obligations under this Article 6 shall survive the
termination of this Agreement and shall remain in effect for a period of one (1)
year from the date of any such termination.


6.5.    In no event shall either Party be held liable to the other, and each
Party hereby expressly waives any claim it may have against the other, for
incidental, consequential, special or




--------------------------------------------------------------------------------

        


punitive damages of any kind, including loss of market or future profits, which
may arise under this Agreement.


6.6    The Indemnified Party shall promptly notify the indemnifying Party of the
existence of any Claim to which the indemnifying Party’s indemnification
obligations might apply; provided, however, that the failure to give such notice
(other than notice of the commencement of a legal proceeding) shall not
adversely affect any right of indemnification under this Agreement. The
indemnifying Party shall be entitled to control the defense of any such legal
proceedings, through legal counsel reasonably satisfactory to the Indemnified
Party, at the sole expense of the indemnifying Party, and the Indemnified Party
shall cooperate and consult with the indemnifying Party in the defense of such
Claim and shall have the right, but not the obligation, to participate in the
defense at its own expense. The Indemnified Party may retain separate co-counsel
at its sole cost and expense and participate in the defense of such Claim. If
the indemnifying Party elects not to direct such defense, the Indemnified Party
will have the right, at its own discretion, to direct such defense at the
indemnifying Party’s sole expense. The indemnifying Party shall have the right
to compromise or settle, with the Indemnified Party’s prior written approval
(such approval not to be unreasonably withheld), any Claim regarding which it is
required to indemnify. If the Indemnified Party refuses to approve any
compromise or settlement recommended by the indemnifying Party which would have
concluded such claim or litigation but for the Indemnified Party’s failure to
give such approval, the indemnifying Party’s liability to the Indemnified Party
hereunder with respect to any such claim or litigation shall not exceed the
amount which the indemnifying Party would have paid pursuant to such proposed
compromise or settlement.


6.7. Except as contemplated by this Article 6, COBRA shall not proceed in the
name of BRIM with any claims for indemnities, recoveries, damages, interest and
the like against any third parties whatsoever with respect to this Agreement,
without the prior written consent of BRIM. COBRA shall furnish all the
information reasonably requested by BRIM and assistance that BRIM may reasonably
require for the conduct of the proceedings in question.


ARTICLE 7
Insurance


7.1.     Each Party will procure and maintain third party liability insurance
customary and appropriate for each Party’s business activities, including the
activities contemplated by this Agreement. It is agreed that to the extent the
Parties to this Agreement are party to the same insurance policy, separate
insurance policies for each Party will not be required. To the extent
applicable, each Party shall arrange for its insurers to waive any rights of
recourse including subrogation against the other Party, its officers, directors,
shareholders, agents, employees or subcontractors in accordance with any
liability assumed hereunder.


7.2.    To the extent both Parties are not carried on the same insurance policy
or certificate, each Party, with respect to its own responsibilities hereunder,
shall designate the other Party as an additional insured in its policies
covering liability risks respectively assumed hereunder, and shall have inserted
in those policies an appropriate severability of interest and cross liability
clauses.


7.3.    To the extent both Parties are not carried on the same insurance policy
or certificate, each Party shall procure that the interest of the other Party in
such insurances shall be insured




--------------------------------------------------------------------------------

        


regardless of any breach or failure or violation by the insured of any
warranties, declarations or conditions contained in such policies.


7.4.     Prior to commencement of activities hereunder and reasonably in advance
of any expiration of each policy of insurance required pursuant to this
Agreement, each Party shall deliver to the other Party a certificate or
certificates evidencing the insurance referred to herein. It is understood and
agreed that to the extent that the Parties are on the same insurance policy or
insurance certificate, the Parties will be delivering to each other identical
certificates.


7.5.    Each Party shall ensure that such certificate includes a provision
giving the other
Party not less than thirty (30) days’ notice (ten (10) days in the event of
cancellation due to nonpayment) of intent to cancel or materially alter the
insurance (in a manner adverse to the other Party) carried as required by this
Agreement, and not less than seven (7) days’ notice (or such shorter period as
may be customary) in respect of war and allied perils coverage changes.


ARTICLE 8
Force Majeure


8.1.     “Force Majeure Event” means acts or events not within the control of
the Party bound to perform and which, by exercise of due diligence, such Party
is unable to overcome. A Force Majeure Event includes acts of God, seizure,
severe weather to the extent that it prevents operations in the relevant region
or airport, strikes, labor stoppage, lockouts, or other industrial disturbances,
acts of the public enemy, acts of terrorism, national emergency, war, shutdown
of airspace, embargoes, blockades, riots, epidemics, lightning, earthquakes,
floods, tornadoes, explosions, failure of public utilities, and any other causes
not within the control of the Party claiming such event.


8.2.     Upon occurrence of a Force Majeure Event, the affected Party shall give
prompt notice to the other Party of such event. Upon giving such notice, and
continuing during the period of a Force Majeure Event, all obligations of the
Parties hereunder affected by such Force Majeure event shall be suspended until
such event is no longer materially affecting the services to be rendered
hereunder. The payment for all services provided up to the occurrence of the
Force Majeure Event shall not be affected by such event and shall be payable
when due. If the performance of this Agreement shall be materially prevented or
delayed by reason of a Force Majeure Event for a period of more than thirty (30)
days, then either Party shall have the option to terminate this Agreement upon
written notice to the other Party.


ARTICLE 9
Termination


9.1.     Either Party may terminate this Agreement at any time, with immediate
effect, by notice in writing to the other:


(a)If the other Party is declared bankrupt, or becomes insolvent, or files a
petition for bankruptcy, or if the whole or a substantial part of the other’s
property is seized before judgment or under an execution, or if a bankruptcy or
insolvency proceedings commenced against the other in any jurisdiction and such
proceedings, if involuntary, are not dismissed or discharged within sixty (60)
days; or




--------------------------------------------------------------------------------

        




(b)If the other Party defaults in the performance of any material covenant, term
or condition contained in this Agreement, including such Party’s default in the
payment of any amounts due hereunder within ten (10) business days of its due
date, and such default continues unremedied for ten (10) business days from the
time written notice of such default has been given; provided, however, no such
default on the part of BRIM shall occur if such failure is due to the fault of
COBRA.


9.2.     Either Party may terminate this Agreement immediately upon written
notice to the other Party without cause.


9.3    In the event this Agreement is terminated in accordance with any of the
foregoing provisions, such termination shall be without prejudice to the rights
and liabilities hereunder and at law.


ARTICLE 10
Taxes


10.1. Any and all payments due to COBRA hereunder shall be free from, and BRIM
shall pay and hold COBRA free and harmless from, any and all liability for any
and all sales and/or use taxes, excise taxes and property taxes (including
property taxes assessed based on frequency of operations, time in jurisdiction,
time on ground, landings or otherwise), duties, fees, withholdings, value added
taxes, or other similar assessments or charges, including any and all amount(s)
of interest and penalties which may be or become due in connection therewith,
imposed or withheld by any governmental authority or agency, or other entity,
which may be or become due arising out of or resulting from the terms and
conditions of this Agreement and/or payments hereunder, except for taxes levied
on the income of COBRA.


10.2.     Any and all payments due to BRIM hereunder shall be free from, and
COBRA shall pay and hold BRIM free and harmless from, any and all liability for
any and all sales and/or use taxes, excise taxes and property taxes (including
property taxes assessed based on frequency of operations, time in jurisdiction,
time on ground, landings or otherwise), duties, fees, withholdings, value added
taxes, or other similar assessments or charges, including any and all amount(s)
of interest and penalties which may be or become due in connection therewith,
imposed or withheld by any governmental authority or agency, or other entity,
which may be or become due arising out of or resulting from the terms and
conditions of this Agreement and/or payments hereunder, except for taxes levied
on the income of BRIM.


ARTICLE 11
Assignment
 
11.1.     This Agreement will inure to the benefit and be binding upon each of
the Parties hereto and their respective successors and permitted assigns.
Neither Party shall assign this Agreement, or any of the rights or obligations
arising hereunder, to any third party without the prior written consent of the
other Party, except that subject to applicable regulatory approvals, BRIM shall
be entitled to assign its rights and obligations hereunder to another entity (or
entities) that is an affiliate of BRIM able to perform the terms and conditions
of BRIM.






--------------------------------------------------------------------------------

        


ARTICLE 12
Reserved


ARTICLE 13
Authorizations


13.1.     The Parties agree that each of them, in accordance with their
respective responsibilities hereunder, shall timely apply for and obtain all
necessary governmental approvals, permits, licenses, airport clearances, and
other permission (if any shall be required) with regard to the services to be
rendered hereunder.


ARTICLE 14
Applicable Law and Jurisdiction


14.1. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE INSTITUTED IN THE COURTS OF THE STATE OF DELAWARE OR,
IF SUCH COURTS LACK SUBJECT MATTER JURISDICTION, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT IN ACCORDANCE WITH ARTICLE 158 SHALL BE EFFECTIVE SERVICE OF PROCESS
FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
THE PARTIES HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING
OUT OF, OR RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY. FINALLY, DUE TO THE COMMERCIAL NATURE OF THIS AGREEMENT AND THE
COMPLEX AVIATION REGULATORY SCHEME, OWNER AND MANAGER EXPRESSLY WAIVE THE RIGHT
TO A JURY TRIAL FOR ANY DISPUTES ARISING FROM THIS AGREEMENT.


ARTICLE 15
Notices


15.1.     All notices or demands required or permitted under this Agreement
shall be in writing and addressed as follows (or as later changed in writing by
a Party):






--------------------------------------------------------------------------------

        


If to BRIM:
Brim Equipment Leasing, Inc.
Attention: Julie Brim, President
Physical Address: 455 Dead Indian Memorial Rd, Ashland, OK 97520
Mailing Address: PO Box 3009, Ashland, OR 97520
email: Julie@brimaviation.com
 
with a copy to Wexford Capital LP –
411 West Putman Ave.
Greenwich, CT 06830
Attn: Legal
email: legal@wexford.com


If to COBRA:
Cobra Aviation Services LLC
4727 Gaillardia Parkway, Suite 200
Oklahoma City, Oklahoma 73142
E-mail: mlayton@mammothenergy.com
Attention: Mark Layton
with a copy to:
Mammoth Energy Services, Inc.
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134
E-mail: rlaforge@mammothenergy.com
Attention: Rusty LaForge



Each Party may specify a different address by giving written notice to the other
Party in accordance with this Article 15.


15.2.     All notices, requests, demands and other communications hereunder
shall be in writing, transmitted by email, facsimile or overnight service to the
addresses set forth above or to such other addresses or facsimile numbers as
either Party may have advised to the other Party in writing pursuant to this
Article 15, and shall be deemed effective upon sending. In any event, a Party
receiving notice hereunder shall acknowledge receipt thereof as soon as
practicable; however, failure to so acknowledge will not vitiate or otherwise
render ineffective any notice duly given hereunder.


ARTICLE 16
Confidentiality/Publicity


16.1.     Except for each Party’s performance of its obligations under this
Agreement, each of the Parties shall treat as strictly confidential and shall
not reproduce or use for its own purposes or divulge, or permit to be divulged,
to others (i) all information and data obtained by or from the other Party in
connection with this Agreement, or otherwise related to this Agreement, which is
confidential or proprietary to one of the Parties, including its customers,
customer lists, information and data relating to customers, operations,
policies, procedures, techniques, accounts, computer programs and networks, and
personnel (“Confidential Information”); and (ii) all information and data which
are confidential or proprietary to a third party and which are in the possession
or control of one of the Parties (“Third Party Confidential Information”). Each
of the Parties shall limit access to the Confidential Information and Third
Party Confidential Information to its officers, shareholders, directors,
counsel, financial advisors, lessors, lenders and financiers having a need to
know or as required by applicable law. Further, upon reasonable notice from the
other Party or upon termination of this Agreement, a Party shall return to the
other Party all Confidential Information and Third Party Confidential
Information received from the other Party in its possession in whatever form and
on whatever medium embodied.




--------------------------------------------------------------------------------

        




16.2.     The Parties shall not knowingly, directly or indirectly, divulge,
communicate or use to the detriment of the other Party, or for the benefit of
any other person(s), or misuse in any way, the Confidential Information or Third
Party Confidential Information.


16.3.     The Parties may disclose Confidential Information or Third Party
Confidential Information:


(a)to professionals engaged by a Party who have a legitimate need to review this
Agreement, the Confidential Information or the Third Party Confidential
Information, and only after such party agrees to be bound by this Article 16;
(b)as may be required pursuant to subpoena, court order, or request of a
governmental authority having jurisdiction over a Party;
(c)with the consent of the other Party, which may be withheld in that Party’s
sole discretion;
(d)in an action or other proceeding to enforce or which otherwise concerns this
Agreement; or
(e)as otherwise required by law.


16.4.     If a Party receives a subpoena, court order or governmental request
calling for the disclosure of this Agreement, the Party shall notify the other
Party to provide that Party with an opportunity to object to the requested
disclosure. However, nothing herein shall require a Party to violate any
subpoena, court order or governmental request for disclosure.


16.5.     All inquiries from the press concerning the activities of COBRA or
BRIM or any of their affiliate companies shall be referred to COBRA’s or BRIM’s
spokesperson, as appropriate.


ARTICLE 17
Further Cooperation


17.1.     From time to time, as and when requested by any Party to this
Agreement, each other Party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments, and shall take, or cause to
be taken, all such further or other actions, as such other Party may reasonably
deem necessary or desirable to carry out the intent of this Agreement.


ARTICLE 18
Merger/Modification


18.1.     This Agreement sets forth the entire agreement and understanding
between the Parties as to the subject matter hereof, and as of the date of this
Agreement merges and supersedes all prior discussions, agreements and
understandings concerning the subjects covered by this Agreement. Unless
expressly provided herein, this Agreement may not be changed or modified except
by agreement in writing signed by both Parties, that specifically references
this Agreement and the provisions to be so altered, amended, extended, waived,
discharged or terminated is signed by each of the parties hereto and
specifically states that it is intended to alter, amend, extend, waive,
discharge or terminate this agreement or a provision hereof.. The waiver by
either Party of performance of any term, covenant or condition of this Agreement
in a particular instance shall not




--------------------------------------------------------------------------------

        


constitute a waiver of any subsequent breach or preclude such Party from
thereafter demanding performance thereof according to the terms hereof.


ARTICLE 19
Miscellaneous


19.1.     A waiver of any default hereunder shall not be deemed a waiver of any
other or subsequent default hereunder.


19.2.     This Agreement shall not be construed against the Party preparing it,
and no adverse rule of construction or interpretation shall be applied against a
Party as the drafting Party of this Agreement. This Agreement shall be construed
as if both Parties jointly prepared it and any uncertainty or ambiguity shall
not be interpreted against either Party. In the event that any one or more of
the provisions of this Agreement shall be determined to be invalid,
unenforceable, or illegal, such invalidity, unenforceability or illegality shall
not affect any other provision of this Agreement and the Agreement shall remain
in full force and effect and be construed as if such invalid, unenforceable or
illegal provision had never been contained herein. The Parties shall undertake
good faith consultations in order to replace any such invalid, unenforceable or
illegal provision with a replacement provision intended to accomplish, as near
as possible, the purpose and intent of the original such provision. NO PERSON OR
ENTITY, OTHER THAN THE PARTIES, SHALL HAVE ANY RIGHTS, CLAIMS, BENEFITS OR
POWERS UNDER THIS AGREEMENT, AND THIS AGREEMENT SHALL NOT BE CONSTRUED OR
INTERPRETED TO CONFER ANY RIGHTS, CLAIMS, BENEFITS OR POWERS UPON ANY THIRD
PARTY.


19.3     Headings, as used herein, are added for the purpose of reference and
convenience only, and shall in no way be referred to in construing the
provisions of this Agreement.


19.4.     Each signatory to this Agreement warrants and represents that such
signatory has full authority and legal capacity to execute this Agreement on
behalf of and intending to legally bind the Parties hereto.


19.5.     Each Party, in its performance under this Agreement, is and shall be
engaged and acting as an independent contractor in its own separate business.
Each Party shall retain complete and exclusive control over its personnel and
operations and the conduct of its business. No Party, its officers, employees or
agents shall in any manner make any representation or take any actions which may
give rise to the existence of any employment, agency, partnership or other like
relationship between the Parties hereunder, except as otherwise expressly
authorized in this Agreement. The employees, agents and independent contractors
of each Party shall be and remain employees, agents and independent contractors
of such Party for all purposes, and shall not be deemed to be employees, agents
or independent contractors of the other Party. Neither Party shall have
supervisory power or control over any employees, agents or independent
contractors employed or engaged by the other Party.


19.6.     This Agreement may be executed in any number of counterparts
(including by facsimile or electronic transmission), each of which shall be
deemed to be an original, but all of which together shall constitute one binding
agreement on the Parties, notwithstanding that not all Parties are signatories
on the same counterpart.




--------------------------------------------------------------------------------

        




19.7.     Each of the Parties shall pay the fees and expenses of their own
counsel, accountants or other experts, and all expenses incurred by such Party
incident to the negotiations, preparation and execution of this Agreement.




[Signature Page Follows]








--------------------------------------------------------------------------------


        


THIS GENERAL SALES AGENCY AGREEMENT has been executed in duplicate by the duly
authorized representatives of the Parties hereto on the date first hereinabove
written.






 Brim Equipment Leasing, Inc.


Cobra Aviation Services LLC










By: /s/ Julie Brim                         
Name: Julie Brim
Title: President
Date: December 21, 2018










By: /s/ Mark Layton                         
Name: Mark Layton
Title: Chief Financial Officer
Date: December 21, 2018





15
 